Citation Nr: 0818883	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-32 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus 
type II.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for symptomatic 
hidradenitis suppurativa, with manifestations including cysts 
in the groin area, to include the scrotum and buttocks.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1970 to May 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in April 2005.  A transcript of the 
hearing has been associated with the claims file.  The Board 
notes that the appellant failed to appear for a scheduled 
Board hearing in Washington, D.C. in May 2005.  Good cause 
having not been shown for his failure to appear, the Board 
hearing request is considered withdrawn.  


FINDINGS OF FACT

1.  The appellant did not serve in Korea from April 1968 to 
July 1969, and did not serve in the Republic of Vietnam.  

2.  The appellant has a diagnosis of diabetes mellitus type 
II.

3.  Diabetes mellitus type II was not manifested during 
service or within the initial post service year, and the 
competent evidence establishes that diabetes mellitus is not 
attributable to service, including exposure to herbicides.

4.  Hepatitis C was not manifest in service and is not 
attributable to service.  

5.  Symptomatic hidradenitis suppurativa, with manifestations 
including cysts in the groin area, to include the scrotum and 
buttocks, was manifest in service and is attributable to 
service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred or aggravated 
in active service, and may not be presumed to have been 
incurred during such service, and is not due to exposure to 
Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) 
(2007).

2.  Hepatitis C was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).

3.  Symptomatic hidradenitis suppurativa, with manifestations 
including cysts in the groin area, to include the scrotum and 
buttocks, was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters, dated in January 2002 and December 2002 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini 

II).  The claimant was provided adequate notice.  If there is 
VCAA deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Sanders v. Nicholson, 487 F. 3d 881 (2007); see also Simmons 
v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  In any event, the Board 
finds that any deficiency in the notice to the claimant or 
the timing of these notices is harmless error.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless, as the 
Board has done in this case).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

The appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in May 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).



Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303(a) (2007).  Service 
connection for diabetes mellitus may be granted if manifest 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.

Under the provisions of 38 C.F.R. § 3.309(e) (2007), if a 
veteran was exposed to an herbicide agent, including Agent 
Orange, during active military, naval, or air service and has 
a disease listed in 38 C.F.R. § 3.309(e), such disease shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide.  38 C.F.R. § 3.307(a)(6).  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").  

Even if a veteran is found not to be entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Analysis

I.  Diabetes Mellitus Type II

The appellant is seeking service connection for diabetes 
mellitus type II, claimed as secondary to exposure to 
herbicides while stationed in Korea.  Essentially, the 
appellant asserts that he was exposed to Agent Orange while 
located on the Korean Demilitarized Zone (DMZ) for three 
days, from August 23, 1970 to August 26, 1970.  The Board 
notes that the record, to include a December 2007 statement 
prepared by the agency of original jurisdiction (AOJ), 
reflects a discrepancy as to the appellant's location and 
units of assignment.  Regardless, and even assuming that he 
was stationed on the Korean DMZ during the claimed period, or 
any other period of his active service, the Board finds that 
service connection is not warranted for diabetes mellitus 
type II on either a presumptive basis or on a direct basis.  

In regard to the claimed exposure to Agent Orange in Korea, 
the United States Department of Defense has confirmed that 
Agent Orange was used from April 1968 through July 1969 along 
the DMZ.  The Veterans Benefits Administration (VBA) provided 
guidance in May 2003 concerning claims for diseases based on 
exposure to herbicide agents used in Korea during the Vietnam 
era.  VBA advised that information obtained through the 
Department of Defense disclosed that herbicide agents were 
used in Korea along the DMZ, and in particular for the period 
from April 1968 through July 1969.  Based on these facts, VBA 
advised that claims for veterans who served in Korea during 
this period should be developed for such exposure, and that 
if a veteran was so exposed, the presumptions found in 38 
C.F.R. § 3.309(e) would apply.

In this case, the evidence clearly establishes that the 
appellant was not stationed in Korea during the period of 
April 1968 to July 1969, and, in fact, had no active duty 
prior to 1970, which is the year in which he claims exposure 
occurred.  A January 2003 response from the service 
department specifically notes no record of exposure to 
herbicides during service.  To the extent that treatment 
records, to include a January 2001 and a January 2002 record, 
associated with a Social Security Administration (SSA) 
disability determination note service in Vietnam in the 1960s 
and 1970s, in November 1989, the National Personnel Records 
Center verified service only from January 1970 to May 1971.  
In addition, service personnel records do not reflect service 
in Vietnam, and in January 2003, the appellant specifically 
stated that he had no service in Vietnam.  Thus, the Board 
finds that the presumptive regulations regarding exposure to 
Agent Orange are not applicable in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).  

To the extent that a private examiner, in a May 2006 letter, 
noted the appellant's reported history of having been exposed 
to Agent Orange during service, such is a mere transcription 
of lay history and is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional. LeShore v. Brown, 8 Vet. App. 406 
(1995).  In regard to the appellant's assertion that he was 
exposed to the residuals of Agent Orange used in the 1960s 
while crawling on contaminated ground during combat 
operations in Korea, Transcript at 11 (2005), the Board notes 
that there is no competent evidence, to include medical or 
scientific evidence, to support this contention.  The Board 
notes that the appellant is competent to report that he was 
crawling on the ground and that he saw no vegetation growing.  
Id.  Regardless, absent the requisite service, the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).  

In regard to service connection based on theory of service 
incurrence, as noted, the record shows a diagnosis of 
diabetes mellitus type II.  Whether disability such is 
related to service, however, requires competent evidence.  

The Board notes that the appellant is competent to report his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  More 
specifically, although he is competent to report his 
symptoms, the Board finds that his opinion alone does not 
provide a sufficient basis upon which to make a determination 
as to whether his diabetes mellitus type II is related to 
service.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board finds that the competent and 
probative evidence, to include the contemporaneous service 
medical records, establishes that the appellant's diabetes 
mellitus type II is not related to service.  Service medical 
records are negative for complaints or findings of diabetes 
mellitus, and the March 1971 separation examination report 
shows that the endocrine system was normal, sugar was 
negative, and on the accompanying medical history, he 
specifically denied having or having had sugar in the urine.  

In addition, post service records include a July 1972 
inpatient record noting no history of diabetes, a March 2002 
VA treatment record noting a diagnosis of diabetes mellitus 
two months earlier, a January 2003 statement from the 
appellant in which he reported having begun treatment for 
diabetes mellitus approximately 11/2 years earlier, and an 
April 2005 VA treatment record noting a diagnosis of diabetes 
mellitus for five years.  Regardless of the exact year of the 
onset of diabetes mellitus type II, the record establishes 
that the onset was decades after service.  The March 2002 VA 
examiner specifically reported that the appellant had been 
"NEWLY DIAGNOSED" with diabetes mellitus type II.  The 
Board notes that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim and weighs 
against the claim in this case.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

Based on the evidence, the Board has determined that the 
appellant is not entitled to service connection for diabetes 
mellitus.  The competent evidence establishes that the 
appellant was not exposed to Agent Orange during active duty, 
and that the appellant did not have diabetes mellitus type II 
during service or within the initial post service year, and 
diabetes mellitus type II was not diagnosed until many years 
after service, and there is no competent evidence relating 
diabetes mellitus type II to service.  Rather, the competent 
and probative evidence establishes that diabetes mellitus 
type II is not related to service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Hepatitis C

Initially, the Board notes that there has been no assertion 
of combat in regard to hepatitis C.  Therefore, the 
provisions of 38 C.F.R. § 1154(b) are not applicable.  

The appellant asserts that hepatitis C is related to service.  
The record shows a diagnosis of hepatitis C, and thus, the 
question is whether hepatitis is related to service.  

Initially, the Board notes that service medical records are 
negative for complaints or findings of hepatitis C.  
Complaints of stomach cramps, vomiting, and malaise were 
attributed to a mild viral syndrome in January 1971, and the 
March 1971 separation examination report shows that the 
abdomen and viscera were normal.  On the accompanying medical 
history, he denied having or having had liver trouble.  

In addition, while the appellant asserted, in a February 2005 
VA Form 9, that his hepatitis C was a result of having been 
required to share razors for shaving in service, thereby 
exposing him to the blood from nicks and cuts of other 
individuals, there is no reference to such in service.  In 
addition, he is service-connected for pseudofolliculitis 
barbae, and the Board notes that he had a shaving profile for 
such in service.  There is, however, no competent evidence 
that hepatitis C is a result of in-service disease or injury.  
The Board notes that the appellant is competent to report his 
experiences in service, to include having had to share a 
razor.  The issue of whether hepatitis C is related to in-
service disease or injury requires competent evidence.  As a 
layman, the appellant's opinion alone is not sufficient upon 
which to base a determination as to a relationship between 
service and current disability.  More specifically, although 
he is competent to report his symptoms and what happened in 
service, the Board finds that his opinion alone does not 
provide a sufficient basis upon which to make a determination 
as to whether his hepatitis C is related to service.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, the Board has accorded more probative value to 
the competent medical opinions.  The Board notes that the 
March 2002 VA examiner noted that the appellant was a 
hepatitis C carrier but had no disability due to such.  In 
addition, the December 2002 VA opinion establishes that any 
disability due to the appellant's hepatitis C is not related 
to service.  Such is far more probative than the appellant's 
unsupported lay opinion.  The Board notes that the December 
2002 VA examiner reviewed the claims file and a complete 
rationale was provided for the opinion.  

The Board notes that while the appellant asserted, in July 
2003, that hepatitis C is a result of a blood transfusion at 
the VA Medical Center in Milwaukee, the December 2002 VA 
examination report notes that he denied having had any blood 
transfusions.  Regardless, there is no competent evidence 
relating hepatitis C to a blood transfusion.  

In addition, the Board notes that a March 2002 VA treatment 
record notes that the initial onset of hepatitis C was in 
1993, while the December 2002 VA examination report notes the 
appellant's report of having been diagnosed with hepatitis C 
approximately three years earlier.  Regardless of the exact 
date, the record establishes that the initial identification 
of hepatitis C was decades after service.  The Board notes 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim and weighs against the 
claim in this case.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  

To the extent that a private examiner, in a May 2006 letter, 
noted the appellant's reported history of having contracted 
hepatitis C as a result of sharing razors during service, 
such is a mere transcription of lay history.  Such 
information is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

In sum, hepatitis C was not shown during service, the 
separation examination was normal, and the competent evidence 
establishes that hepatitis C is not related to service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

III.  Hidradenitis Suppurativa

Initially, the Board notes that the appellant filed a claim 
of entitlement to service connection for a skin disorder of 
the face and for a disorder manifested by cysts in the 
scrotum and buttocks in July 1999.  In a February 2000 rating 
decision, service connection for both disorders was denied, 
and in a statement received on May 12, 2000, the appellant 
identified pertinent VA treatment records that had not been 
associated with the claims file.  An April 2001 rating 
decision notes that a decision as to a "Reopened claim 
received May 12, 2000," in regard to a skin disorder of the 
face and neck and in regard to cysts of the scrotum and 
buttocks was being deferred pending an examination for each 
of the claimed disorders.  An April 2001 rating decision 
shows that service connection for a skin disorder of the face 
and neck (pseudofolliculitis) was established from July 1999, 
which was noted to be "the date the claim was received."  A 
notice of disagreement with the April 2001 rating decision as 
to the denial of service connection for cysts of scrotum and 
buttocks was filed in December 2001 and a statement of the 
case was issued in August 2004, after which the appellant 
perfected an appeal with a VA Form 9, received in August 
2004.  Thus, to the extent that the AOJ has referenced this 
claim as having been "reopened," as reflected in the August 
2004 statement of the case, (pg. 11), this appeal stems from 
the July 1999 claim.  Regardless of whether the claim is 
considered as one to reopen or as a new claim the result is 
the same.  A finding in favor of service connection is 
supportable.  Thus, any deficiencies with regard to VCAA are 
harmless and nonprejudicial, as the benefits sought on appeal 
are herein granted.  

Having reviewed the record, the Board has determined that a 
finding of entitlement to service connection for symptomatic 
hidradenitis suppurativa, with manifestations including cysts 
in the groin area, to include the scrotum and buttocks, is 
supportable.  The contemporaneous evidence shows in-service 
manifestations consistent with early symptoms of hidradenitis 
suppurativa, with continuing symptoms shown shortly after 
separation, and a competent opinion to the effect that the 
appellant continues to have symptomatic hidradenitis 
suppurativa.  

The Board notes that hidradenitis suppurativa is chronic, 
suppurativa folliculitis of apocrine sweat gland-bearing skin 
of the perianal axillary, and genital areas or under the 
breasts, producing abscesses or sinuses with scarring.  
Stedman's Medical Dictionary 653 (26th ed. 1995).  The July 
1969 service entrance examination report shows that the anus 
and rectum were normal.  Initial pertinent in-service 
complaints and symptoms, to include crotch itch, are 
documented in January 1970, followed by complaints of 
intermittent inguinal and scrotal itching for five to six 
months in April 1970, with impressions to include pruritis 
and rule out dermatitis, and the 


March 1971 separation examination report notes vitiglio glans 
penis.  In addition, following separation in May 1971, VA 
records show that he underwent incision and drainage of a 
perirectal abscess in January 1972, unroofing of a perirectal 
abscess in December 1973, and incision and drainage of a 
perianal abscess in December 1974, and the March 2002 VA 
examiner stated that the appellant continued to have 
symptomatic hidradenitis suppurativa with hyperpigmentation 
and lichenification in the groin.  

To the extent that the January 1976 VA examiner diagnosed 
condylomata acuminate, the report of examination is silent in 
regard to the presence or absence of manifestations of 
hidradenitis suppurativa.  Regardless, a diagnosis of 
condylomata acuminate does not preclude a finding of 
hidradenitis suppurativa, as diagnosed by the March 2002 VA 
examiner.  In addition, while the December 2002 VA examiner 
noted no documented evidence or complaint of recurrent 
abscesses in service, thus concluding that the perianal and 
perirectal abscesses were not related to service but instead 
may be related to an immunodeficiency problem combined with 
ethnicity, the Board notes that early symptoms of 
hidradenitis may include discomfort and itching, and the 
Board finds that in this case, the evidence tends to 
establish that the in-service findings were manifestations 
and/or symptoms attributable to the underlying disorder of 
hidradenitis suppurativa, albeit not formally diagnosed until 
March 2002.  

In that regard, the Board has accorded more probative value 
to the contemporaneous service medical records showing 
symptoms consistent with hidradenitis suppurativa, to include 
persistent pruritis and vitiglio, coupled with the 
appellant's statements and documentation of, continuity of 
symptomatology after service and the March 2002 VA opinion to 
the effect that the appellant continues to have symptomatic 
hidradenitis suppurativa with hyperpigmentation and 
lichenification in the groin.  As noted, the appellant is 
service connected for a follicular disorder of the face, 
namely pseudofolliculitis barbae.  




In addition, the Board notes that the presence or absence of 
actual cysts on various examinations is not determinative in 
this case, to include the March 1971 separation examination, 
showing that anus and rectum were normal, and such negative 
findings are not inconsistent with the March 2002 VA opinion 
to the effect that the appellant's hidradenitis suppurativa 
is symptomatic.  For example, while he underwent drainage of 
abscesses in the 1970s, no cysts or draining lesions of the 
scrotum were noted on VA examination in February 2001, and 
while no cyst was palpable in the perirectal area, itching in 
the scrotal area was noted, and the examiner identified a 
draining sinus in the left groin area.  In addition, three 
perianal abscesses were noted in an October 2001 treatment 
record, while the December 2002 VA examination report notes 
only a loculated area in the groin, and no cysts were noted.  
A May 2002 treatment record notes erythematous nodules with 
serous exudates on the groin, and a December 2003 record 
notes a scrotal abscess.  A July 2003 treatment record in 
association with an SSA disability determination notes the 
glans of the penis was inflamed with ulceration and 
erythematous, inguinal lymph nodes.  These findings are 
consistent with not only the March 2002 VA examiner's opinion 
that the disorder is symptomatic, but also consistent with 
the appellant's report of symptoms, and the documented 
symptoms since separation.  

In reaching a determination, the Board has weighed the 
positive and negative evidence.  While there is some doubt in 
this case, all doubt is being resolved in favor of the 
appellant.  The Board finds that the evidence is in support 
of the claim.  Consequently, the benefits sought on appeal 
are granted.  








ORDER

Entitlement to diabetes mellitus type II is denied.  

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for symptomatic 
hidradenitis suppurativa, with manifestations to include 
cysts in the groin area, including the scrotum and buttocks, 
is granted.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


